                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE WESTERN DISTRICT OF MISSOURI

 BBMS, LLC d/b/a ALL A’ BLOOM,                       )
                                                     )
                        Plaintiff,                   )
                                                     )
v.                                                   )
                                                     )
                                                     )       Case No. 4:20-CV-00353-BP
                                                     )
CONTINENTAL CASUALTY COMPANY,                        )
                                                     )
                        Defendant.                   )



                   PLAINTIFF’S NOTICE OF CONCLUSION OF MATTER

        Plaintiff BBMS LLC d/b/a All A’ Bloom (“Plaintiff”), respectfully notifies this Court

that she has elected not to file a Second Amended Complaint and this matter has concluded. In

support of this, Plaintiff states as follows:

        1.      On May 8, 2020, Plaintiff filed an amended class action complaint in the

captioned cause.

        2.      On November 30, 2020, the Court entered an Order dismissing Plaintiff’s claims

on the ground the existence of COVID-19 and the related SHOs do not constitute “direct

physical loss of or damage to” business premises. In that same Order, however, the Court granted

Plaintiff leave to file a second amended complaint. The Court ordered that any amended

complaint be filed by or before December 14, 2020.

        3.      Plaintiff has elected not to file a Second Amended Complaint in this matter.

        4.      The Parties agree this matter should be closed.




             Case 4:20-cv-00353-BP Document 39 Filed 12/14/20 Page 1 of 2
Dated: December 14, 2020                       Respectfully submitted,

                                               BARTLE + MARCUS LLC

                                               By /s/ David L. Marcus
                                                  Matthew V. Bartle Mo. Bar # 40903
                                                  David L. Marcus, Mo. Bar #47846
                                                  116 W. 47th Street, Suite 200
                                                  Kansas City, Missouri 64112
                                                  (816) 256-4614 (telephone)
                                                  (816) 222-0534 (facsimile)
                                                  mbartle@bmlawkc.com
                                                  dmarcus@bmlawkc.com

                                                   AND

                                                   M. Blake Heath, #61939
                                                   917 W. 43rd Street, Suite 100
                                                   Kansas City, MO 64111
                                                   (816) 931-0048 Phone
                                                   (816) 931-4803 Fax
                                                   blake@heathinjurylaw.com



                                                   ATTORNEYS FOR PLAINTIFF



                              CERTIFICATE OF SERVICE

       The undersigned certifies that on this December 14, 2020, I caused the foregoing
document to be electronically filed with the Clerk of the Court using the CM/ECF System which
served electronic notification on all counsel of record.

                                    /s/ David L. Marcus
                                    Attorney for Plaintiffs




                                      2
          Case 4:20-cv-00353-BP Document 39 Filed 12/14/20 Page 2 of 2
